DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered with the RCE filed 23 May 2022.

Status of the Claims
	Claims 1 and 3-19 are pending in the application.
In the response filed on 22 April 2022, claims 1, 11-13, 15, 17, and 19 were amended.  These amendments have been entered with the RCE filed 23 May 2022.

Double Patenting
	Examiner notes that the previous Double Patenting rejection has been overcome by the filing of a Terminal Disclaimer (filed 22 April 2022 and approved 25 April 2022).

Drawings
The drawings were received on 22 April 2022.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph C. Andras (Reg. No. 33,469) on 01 June 2022.

The application has been amended as follows: 
Parag. [0099] of the Specification was amended as follows:

--[0099] When applying the adhesive 82, 84, 86, as suggested by the small dots in parentheses adjacent to reference numbers 82, 84, and 86, a small volume fraction (<5%) of small, hard spheres (herein termed "bonding beads") made from glass or metal are added to the adhesive to maintain a minimum bond line thickness of approximately 0.007" to prevent the adhesive from being scraped off during the insertion process. Alternatively, small diameter glass filaments or metal wires, as suggested by the small parallel lines in parentheses adjacent to reference numbers 82, 84, and 86, could be aligned lengthwise in the adhesive to serve the same function of ensuring the minimum bond line thickness.--

The first paragraph of the body of Claim 1 was amended as follows:
--a) a fitting formed of a single piece of metal, the fitting having an interior surface ,--

Claim 19 was amended as follows:
--19.  The joint of claim 17, wherein said adhesive layer is comprised of a mixture of adhesive material and non-adhesive material, said non-adhesive material comprising non-compressible solid forms defined by diameters of between 0 and 0.02 inches in diameter, said non-adhesive maternal serving to  ensure said gap.--

Reasons for Allowance
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-10, the previously set-forth Double Patenting rejection has been overcome by the filing of a valid Terminal Disclaimer.  Accordingly, these claims are allowable for the reasons given in the Allowable Subject Matter section of the Office Action mailed 22 February 2022.
Regarding independent claims 11 and 15, these claims are considered allowable over the prior art of record at least due to the amendments filed 22 April 2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678